Exhibit 10.1

 

THIRD AMENDMENT TO LOAN AGREEMENT

DATED JANUARY 14, 2004

 

This Third Amendment to Loan Agreement (the “Third Amendment”) is made as of
this 17th day of April, 2006 by and between CRA International, Inc., formerly
known as Charles River Associates Incorporated (“Borrower”), a Massachusetts
corporation with its principal executive office at the John Hancock Tower, 200
Clarendon Street, T-33, Boston, Massachusetts 02116-5092 and Citizens Bank of
Massachusetts, a bank with offices at 28 State Street, Boston, Massachusetts
(the “Lender”) in consideration of the mutual covenants contained herein and the
benefits to be derived herefrom. Unless otherwise specified, all capitalized
terms shall have the same meaning herein as set forth in the Agreement (as
defined below).

 

W I T N E S S E T H:

 

WHEREAS, on January 14, 2004, the Borrower and the Lender entered into a loan
arrangement (the “Loan Arrangement”) as evidenced by, amongst other documents
and instruments, a certain Loan Agreement dated as of January 14, 2004, as
amended by a First Amendment to Loan Agreement dated as of March 29, 2005, as
further amended by a Second Amendment to Loan Agreement dated as of June 20,
2005 (as may be amended from time to time, the “Agreement”) by and between the
Borrower and the Lender pursuant to which the Lender agreed to provide certain
financial accommodations to or for the benefit of the Borrower; and

 

WHEREAS, the Borrower has requested that the Lender extend the Loan Arrangement
and amend certain terms and conditions of the Agreement, and

 

WHEREAS, the Lender has agreed to so amend the Agreement provided the Borrower
and the Lender entered into this Third Amendment; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             The Agreement is hereby supplemented by adding the following
subsections to Section 1 after subsection (w):

 

“(x)         The Borrower acknowledges that all foreign exchange contracts
entered into by the Borrower shall be for the benefit of the Borrower or a
wholly-owned subsidiary of the Borrower.

 

(y)           All foreign exchange contracts entered into by the Borrower, or
any wholly-owned subsidiary of the Borrower, shall settle within six (6) months
of the expiration of the Termination Date.”

 

--------------------------------------------------------------------------------


 

2.             Section 14(a) of the Agreement is hereby amended by replacing the
date “April 30, 2007” with the date “April 30, 2009”.

 

3.             The Borrower hereby acknowledges and agrees that the Borrower has
no claims, offsets, defenses or counterclaims against the Lender with respect to
the Loan Arrangement or otherwise and to the extent the Borrower may have any
such claims the Borrower hereby WAIVES and RENOUNCES such claims, offsets,
defenses and counterclaims.

 

4.             This Third Amendment and all other documents executed in
connection herewith incorporate all discussions and negotiations between the
Borrower and the Lender either expressed or implied, concerning the matters
contained herein and in such other instruments, any statute, custom or use to
the contrary notwithstanding. No such discussions or negotiations shall limit,
modify or otherwise effect the provisions hereof. The modification amendment, or
waiver of any provision of this Third Amendment, the Agreement or any provision
under any other agreement or document entered into between the Borrower and the
Lender shall not be effective unless executed in writing by the party to be
charged with such modification, amendment or waiver, and if such party be the
Lender, then by a duly authorized officer thereof.

 

5.             Except as specifically modified herein, the Agreement shall
remain in full force and effect as originally written, and the Borrower hereby
ratifies and confirms all terms and conditions contained in the Agreement.

 

6.             This Third Amendment shall be construed in accordance with and
governed by the laws of the Commonwealth of Massachusetts and shall take effect
as a sealed instrument.

 

IN WITNESS WHEREOF, the parties hereof have set their hands and seals as of the
date first written above.

 

 

 

CRA INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Wayne D. Mackie

 

 

Name:

Wayne D. Mackie

 

 

Title:

CFO

 

 

 

 

 

 

 

 

CITIZENS BANK OF MASSACHUSETTS

 

 

 

 

 

By:

/s/ Michael McAuliffe

 

 

Name:

Michael McAuliffe

 

 

Title:

SVP

 

 

2

--------------------------------------------------------------------------------